COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-15-00314-CV
IN RE BENJAMIN JOSEPH
GUTIERREZ,                                        §             ORIGINAL PROCEEDING
                                                               ON PETITION FOR WRIT OF
RELATOR.                                          §                  MANDAMUS

                                                  §


                                 MEMORANDUM OPINION

       Relator, Benjamin Joseph Gutierrez, has filed a pro se petition for writ of mandamus

against the Honorable Laura Strathmann, Judge of the 388th District Court of El Paso County,

Texas. He asks that we order Respondent to grant his motion to dismiss a pending modification

action in cause number 2010CM094 filed by the Real Party in Interest, Araceli Jiminez. Relator

has also filed a motion to stay proceedings in the trial court, including a pretrial hearing and the

trial setting. We deny both the motion to stay and the petition for writ of mandamus.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has not established he is entitled to mandamus relief. Accordingly, we
deny both the motion to stay and the petition for writ of mandamus.




October 14, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
McClure, C.J., Not Participating




                                              -2-